OPINION — AG — ** AD VALOREM TAXATION — EXEMPTION — WELLS ** THE LEVY AND SUBSEQUENT PAYMENT OF GROSS PRODUCTION TAX FOR THE GROSS PRODUCTION TAX MONTH COVERING JANUARY 1 ON OIL AND GAS PRODUCED FROM A PARTICULAR WELL DOES NOT EXEMPT FROM AD VALOREM TAXATION EQUIPMENT AT OTHER WELLS WHICH ARE EITHER OPERATING UNDER THE SAME LEASE OR LOCATED WITHIN THE SAME WELL SPACING AND DRILLING UNIT ESTABLISHED PURSUANT TO 52 Ohio St. 87.1 [52-87.1] (GROSS VALUE OF THE PRODUCTION, EQUIPMENT, PAYMENT, PERIOD, WELL SPACING, CASING, LEASE, EXEMPTIONS) CITE: 68 Ohio St. 2404 [68-2404], 68 Ohio St. 1001 [68-1001](B), 68 Ohio St. 1001 [68-1001](G) 68 Ohio St. 1001 [68-1001](H), 68 Ohio St. 1009 [68-1009] 52 Ohio St. 87.1 [52-87.1], OPINION NO. 83-123 (JOHN D. ROTHMAN)